UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                   12/5/2019
SECURITIES AND EXCHANGE                                   :
COMMISSION,                                               :
                                                          :
                                         Plaintiff,       :        16-CV-6964 (VSB)
                                                          :
                           -v-                            :             ORDER
                                                          :
CONTRARIAN PRESS, LLC, et al.,                            :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ letter motion, dated August 20, 2019, regarding the parties’

discovery dispute. (Doc. 97.) For the following reasons, Defendants’ letter motion for discovery

is denied.

        After reviewing in camera the witness interview memoranda provided by Plaintiff, I find

that the memoranda are protected from disclosure by the attorney work product doctrine, and

further find that Defendants have failed to demonstrate that they have a “substantial need for the

materials . . . and cannot, without undue hardship, obtain their substantial equivalent by other

means.” Fed. R. Civ. P. 26(b)(3)(A)(ii). The notes requested by Defendants were taken by or at

the direction of SEC attorneys “during interviews that . . . were conducted in order to provide the

Commission with information so that it could make the determination whether to proceed with

litigation in this matter.” S.E.C. v. Cavanagh, No. 98 CIV. 1818 (DLC), 1998 WL 132842, at *2

(S.D.N.Y. Mar. 23, 1998) (internal quotations omitted). “This type of work, prepared in the

anticipation of litigation, falls squarely within the protections of the work-product doctrine.” Id.

(citing United States v. Adlman, 134 F.3d 1194, 1197 (2d Cir. 1998)); see also S.E.C. v. NIR
                                             2
Grp., LLC, 283 F.R.D. 127, 135 (E.D.N.Y. 2012) (finding SEC proffer session notes to be

protected by the attorney work product doctrine, and concluding that defendants failed to

demonstrate substantial need and undue hardship when the witnesses were still available to be

deposed or otherwise participate in discovery); S.E.C. v. Treadway, 229 F.R.D. 454, 456

(S.D.N.Y. 2005) (same).

         Defendant’s reliance on SEC v. Thrasher, No. 92 Civ. 6987, 1995 WL 46681 (S.D.N.Y.

Feb. 7, 1995), is misplaced. Thrasher concluded that SEC proffer session notes contained

factual work product under Rule 26(b)(3), but found that defendants demonstrated substantial

need and the requisite undue hardship to warrant production because the witnesses who attended

the proffers were unavailable for depositions due to their invocation of their Fifth Amendment

rights against self-incrimination. See Thrasher, 1995 WL 46681, at *8–*9. Defendants have not

demonstrated any comparable substantial need or undue hardship in order to overcome

application of the work product doctrine in the instant case. Accordingly, it is hereby:

         ORDERED that Defendants’ letter motion for discovery, (Doc. 97), is DENIED. The

witness interview memoranda received from Plaintiff will be placed under seal.

SO ORDERED.

Dated:      December 5, 2019
            New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge
